*516MEMORANDUM BY THE COURT.
It appears that the plaintiff, a retired naval officer, applied to be assigned to active duty. In response to his request he was assigned to active duty to take charge of the hydrographic office at Baltimore, Md. At the time of his assignment he was in San Francisco, Calif. Before the order reached him assigning him to active duty he had telegraphed to the department: “ Will pay own travel expenses.” The order which assigned him to active duty stated. “ You are authorized to proceed at your own expense ” and that “ this employment * * * is subject to your consent.” This case is not governed by the Katzer case, 52 C. Cls. 32. The